Citation Nr: 0031023	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1970.  

This appeal arose from a November 1997 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim of 
entitlement to service connection for PTSD.  

The Board of Veterans' Appeals (Board) had previously denied 
a claim of entitlement to service connection for PTSD in June 
1997.  The Board also denied entitlement to service 
connection for a neuropsychiatric disorder to include 
dysthymic disorder and major depressive disorder with 
psychotic features.  

In May 1998 the veteran attended a videoconference hearing 
before the undersigned Veterans Law Judge, a copy of the 
transcript of which is associated with the claims folder.  

In September 1998 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD.  The Board also found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for another 
neuropsychiatric disorder.  

The reopened claim was remanded for additional development 
and adjudicative actions.  The Board asked that records be 
obtained pertaining to a hospitalization in May and June 
1997.  The veteran was also to specify sources of any 
additional treatment for PTSD and the RO was to obtain 
records of any such additional treatment.  

In addition, the veteran was requested by the Board to 
provide any additional details pertaining to claimed 
stressors and the RO was to request verification of stressors 
and make a specific determination as to whether or not the 
veteran was exposed to any stressors in service.  Finally, 
the RO was to arrange for a VA psychiatric examination.  

The case was returned to the Board for further appellate 
review.  In July 2000 the Board requested a VA medical 
opinion regarding the veteran's claim.  That opinion was 
received in September 2000 and in October 2000 the veteran 
was provided with a copy and informed that he could submit 
additional evidence or argument in response.  


FINDING OF FACT

PTSD is related to established noncombat stressors in 
service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. §§ 3.102, 3.303(d), 3.304(f) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in wartime service.  
38 U.S.C.A. § 1110.  See also 38 C.F.R. § 3.303(a)(2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In 1999 VA amended 38 C.F.R. § 3.304(f) to comport with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The prior requirement of a clear diagnosis of PTSD was 
deleted and replaced by the requirement that the PTSD 
diagnosis be made in accordance with 38 C.F.R. § 38 C.F.R. 
§4.125(a), which provides:  (1) that a diagnosis of a mental 
disorder must conform to the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV) and be 
supported by the findings on the examination report; and (2) 
that if the diagnosis of a mental disorder is changed, a 
determination must be made as to whether the new diagnosis 
represents progression of the prior diagnosis, or development 
of a new and separate condition.  

Service connection for PTSD requires medical evidence of a 
diagnosis in accordance with the requirements of 38 C.F.R. 
§ 4.125, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen, 
supra; See also e.g. Gaines v. West, 11 Vet. App. 353 (1998).  
The sufficiency of the stressor to cause PTSD is a medical 
determination.  Cohen, supra.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The primary stressors claimed by the veteran include learning 
of the combat death of a cousin with whom he was very close, 
and serving on burial detail.  In the veteran's first 
statements on the matter he claimed that his psychological 
symptoms started while at Fort Knox, Kentucky.  His cousin 
had been killed in Vietnam in May 1968 and the veteran was 
not allowed to attend his funeral.  He reported that he was 
then assigned temporarily to burial detail and thereafter was 
sent to Korea.  

A number of pieces of evidence including a lay witness 
statement, newspaper clippings and a computer printout were 
submitted showing the death of the veteran's cousin in 
Vietnam in May 1968.  The veteran's military personnel file 
shows that he was at Fort Knox in April and May 1968 and from 
July 1968 through the end of that year, at which time he was 
sent to Korea. 

The United States Armed Services Center for Unit Records 
Research (USASCRUR) could not verify without additional 
information the veteran's additional assertion that he 
witnessed casualties of war at an evacuation hospital.  

The veteran was admitted for VA hospitalization in March 1996 
for increasing depression with a history of depression for 20 
years.  He reported hearing voices including the voice of a 
cousin who was killed in Vietnam.  He reported suicidal 
ideation with disturbed sleep and concentration.  Rule out 
PTSD was a diagnosis that was noted but not treated.  

It is noted that prior records, including VA examination 
reports did not find PTSD.  

In May 1997 the veteran received treatment at a private 
facility.  He reported hearing the voice of his dead cousin 
talking to him.  According to the hospitalization report this 
apparently went back to the Vietnam War where the veteran and 
his cousin went into the Army together.  His cousin was 
reportedly killed during the war.  He felt guilty and 
remorseful that he was not with his cousin.  

He also reported serving on burial detail including funerals 
for Vietnam veterans and having to deal with families of the 
deceased.  According to the report the veteran had been 
unable to deal with the emotional consequences of those 
stressors.  After considering the veteran's reported symptoms 
and conducting a mental status examination, the diagnoses 
included major depressive disorder with psychotic features 
and PTSD.  

A September 1997 VA clinic report contains a diagnosis of 
PTSD with depressive features (rule out) and depression.  A 
treatment digest from a VA clinic in July 1998 noted a 
diagnosis of prolonged PTSD.  

A July 1999 VA Mental Health Clinic report contains a 
diagnosis of chronic PTSD and depression not otherwise 
specified.  He reported depression and guilt as well as 
intrusive thoughts about his cousin's death in Vietnam.  An 
August 1999 report noted a diagnosis of prolonged PTSD.  

In September 2000, the veteran submitted a February 2000 
private psychological evaluation.  He waived RO review of the 
report.  In the evaluation the veteran reported that while in 
service one of his cousins was killed in Vietnam.  He was 
denied permission to attend the funeral.  While on burial 
detail he was profoundly affected by one particular soldier 
that he identified with his cousin.  He told the examiner 
that these events profoundly affected his life since that 
time.  The veteran described his current symptoms.  After 
examination the psychologist concluded that the symptoms were 
consistent with DSM-IV diagnoses of PTSD, chronic type, and 
personality disorder not otherwise specified with paranoid 
and antisocial features.  

At the request of the Board, a VA psychiatrist reviewed the 
veteran's claims file and offered opinions in September 2000.  
The psychiatrist noted the stressors claimed -learning of the 
combat death of a close cousin in Vietnam and participation 
in burial detail.  It was felt that each stressor alone was 
not sufficient to cause PTSD but the two stressors together 
did cause PTSD.  The death of his cousin was a traumatic 
event as outlined in the diagnostic criteria in DSM-IV.  

Based on review of the evidence of record the psychiatrist, 
in pertinent part, diagnosed PTSD.  The psychiatrist noted 
that the patient had expression of moderate stress related to 
the death of his cousin and working with burial details.  In 
conclusion the psychiatrist stated that based upon evidence 
in the claims folder and the Board opinion-request it was 
strongly felt that the veteran had a diagnosis of PTSD.  

The veteran submitted a statement in October 2000 waiving a 
60 day period for response to the VA psychiatrist's report 
and asserting that he had no further evidence or argument to 
submit.  

Analysis

The veteran has competent psychological and 
medical/psychiatric diagnoses of PTSD made with specific 
consideration of DSM-IV criteria.  There is credible 
supporting evidence - namely, service personnel records, a 
lay statement and newspaper clippings - that at least one of 
the claimed inservice stressors actually occurred.  Finally, 
there is medical evidence that the veteran's PTSD is related 
to exposure to those stressors.  There is a specific 
psychiatric opinion that the noncombat events are sufficient 
to cause PTSD.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  Voluminous evidence 
has been obtained.  Examination reports and other VA and 
private records have been considered, a VA expert psychiatric 
opinion has been obtained, and other evidence such as a lay 
statement, newspaper clippings and service medical and 
personnel records have been evaluated as well.  The veteran 
has asserted that he has no further evidence or contentions 
to offer in connection with his claim.  

Based on a review of the evidence as a whole the Board finds 
that the veteran has PTSD as claimed, and that this is 
related to exposure to the noncombat stressors that he has 
asserted.  The preponderance of the evidence is not against 
the claim.  In fact it is the opinion of the Board that the 
preponderance of the evidence supports the claim.  
Accordingly the veteran's appeal is granted.  38 U.S.C.A. 
§§ 1110, 5107;  38 C.F.R. §§ 3.102, 3.303(d), 3.304(f); 
Cohen, Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	HOLLY E. MOHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


